Drawings
The drawings are objected to because:
The same reference numerals used to identify features in Fig. 5a are used to identify modifications of those features in Fig. 5b, and used again to identify further modifications of those features in Fig. 5c.  Such usage is proscribed.  See MPEP §§ 608.01(g) and 608.02(e).  
At Fig. 4 reference numeral 40 fails to indicate a spring.
They fail to show:
Fasteners as recited in claim 1, line 4.
Features corresponding to the limitations of claim 3.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Claim Objections
The claims are objected to as failing to comply with 37 CFR 1.75(i) because elements of the claims are not separated by line indentation.

Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 4 recites the limitation, “the core is arranged as rotationally lockable by the retainer ring.”  However, there is no explanation as to how the retainer ring 10 rotationally locks core 20.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the casing" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, line 4 recites the limitation, “shoulders”.  It is unclear whether these shoulders are the same as or different from those recited previously.
Claim 4 recites the limitation "the retainer ring".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
Claims 1-4 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  Fig. 4 shows the sleeves 30 held by casings 61, 62 against moving out from the grooves 20 (note the casings 61, 62 overlap both ends of each sleeve 20).  With the sleeves held this way it is not possible for the disclosed invention to prevent transmission of force when torsion exceeds a threshold value.  Thus making the disclosed invention inoperative.
 
Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 , 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Allowable subject matter is indicated because the prior art fails to show or suggest a protective clutch comprising all the limitations of the claims.
Cull, GB 876,592, discloses a protective clutch comprising:
a core (3) having a round cross-section having grooves (5) on the outer surface and which core comprises fasteners (9) for fastening a first shaft, 
a shell (2) having a round cross-section, and fasteners (1a) for fastening a second shaft, the shell having a cavity defined therein to receive the core at least partially inside the shell, an outer surface of the shell (50) having openings (6) defined therein extending into said cavity of the shell,
each opening being arranged to receive a sleeve (7) having a round cross-section,
the sleeves disposed in the openings being arranged to settle into the grooves of the core arranged into the cavity of the shell,
one or more elastic spring element(s) (8) being are arranged around the shell to hold the sleeves against the core arranged into the cavity of the shell, and any expanding of the elastic spring element being limited by the casing (22), said one or more spring element(s) being arranged into a space defined by the casing and the shell.
However, Cull does not show or suggest the elastic spring element (8) being made of a polymer, and with grooves to receive the sleeves (7) and shoulders of the shell (2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679